EXHIBIT 10.5

 

Conexus Cattle Corp.

242 West Main Street

Hendersonville, TN 37075

 

May __, 2015

 

Adirondack Partners, LLC

82 Mountain Road

Wilbraham, MA 01095

 

Re:

Termination of Consulting Agreement

 

Dear Mr. Gothner,

 

This letter shall serve as notice to Adirondack Partners, LLC (“Adirondack”)
that Conexus Cattle Corp. (the “Company” and together with Adirondack, the
“Parties”) wish to terminate that certain Consulting Agreement, dated April 7,
2014 between the Parties (the “Agreement”), effective immediately.

 

As compensation in full satisfaction for such services to date, the Company
shall issue to Adirondack 140 shares of newly issued Series E Preferred Stock of
the Company, with a stated value of $140,000.

 

Please acknowledge acceptance of this offer in full satisfaction of all
obligations of the Company to Adirondack pursuant to the Agreement.

 

 

 

Best regards,

 

____________________________

Conrad Huss, President

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED

AS OF THE DATE OF THIS LETTER:

 

Adirondack Partners, LLC

 

By: _________________________________

       Manager

 